Not for Publication in West’s Federal Reporter

          United States Court of Appeals
                        For the First Circuit

No. 12-1982

                         DR. REBECCA ALBERTI,

                        Plaintiff, Appellant,

                                     v.

     DR. JOSÉ R. CARLO-IZQUIERDO; DR. SUANE E. SÁNCHEZ-COLÓN;
  DR. GLORIA E. ORTIZ-BLANCO; DR. ANGÉLICA MATOS-RÍOS; CARMEN T.
      LÓPEZ-RODRÍGUEZ; LEYRA FIGUEROA-HERNÁNDEZ; DR. MARÍA C.
        DECLET-BRAÑA; IRIS RAMOS-VIERA; IRIS RIVERA-COLÓN;
JUDITH MIRANDA; VIRGINIA SANTIAGO; THE UNIVERSITY OF PUERTO RICO,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                              Before
                Torruella, Baldock,* and Thompson,
                         Circuit Judges.


     Manuel R. Suárez-Jiménez, for appellant.
     Diego Ramírez-Bigott, with whom Raquel M. Dulzaides         and
Jiménez, Graffam & Lausell, were on brief for appellees.



                           December 18, 2013




     *
      Of the Tenth Circuit, sitting by designation.
          Baldock, Circuit Judge.            Dr. Rebecca Alberti held three

positions at the University of Puerto Rico.               When the University

discharged her from these positions, she sued the University and a

number of university officials and students claiming violations of

her rights under the United States Constitution and federal and

local law.   Defendants moved for summary judgment.                  The district

court treated Defendants’ motion as effectively unopposed because

Alberti failed to comply with numerous court orders, as well as the

local district court rules.        The court then granted Defendants’

motion for summary judgment and later denied Alberti’s motion for

reconsideration in two separate published opinions.                   Alberti v.

Univ. of Puerto Rico, 818 F. Supp. 2d 452, 456–57 & n.1–2 (D.P.R.

2011) (Alberti I) reconsideration denied, 869 F. Supp. 2d 231

(D.P.R. 2012) (Alberti II).         Alberti now appeals, claiming the

district court (1) abused its discretion in handling her numerous

extension motions and deeming Defendants’ summary judgment motion

effectively unopposed and (2) erred in granting summary judgment to

the   Defendants    on   the    merits       on   all   claims.        Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.

                                        I.

          Alberti    first     argues    the      district   court    abused   its

discretion by not granting her more time to file her opposition to

Defendants’ motion for summary judgment and by deeming Defendants’

motion effectively unopposed.       She also attempts to add an extra


                                    -2-
1400 pages to the record on appeal, claiming these are documents

the district court should have considered below. Defendants oppose

this attempt.         Thus, before addressing Alberti’s appeal on the

merits, we must first determine (1) whether the district court

properly handled Alberti’s numerous motions for filing extensions,

(2) whether the court properly found Defendants’ motion for summary

judgment effectively unopposed, and, (3) on a related note, which

parts of the “joint appendix” we may properly consider in this

appeal.      As such, we first recount the relevant procedural history

of this case.

              Alberti filed her original complaint on April 25, 2008.

At a settlement conference three years later, on May 3, 2011, the

district court issued an order stating any dispositive motions in

Alberti’s case were due by June 1 and any oppositions were due by

June   30,    2011.     This   order   also   scheduled   trial   for   August

15–September 9, 2011.       The court emphasized that “NO extensions of

time” would be allowed to either side.              (bold in original).

Defendants complied with this order and filed, on June 1, their

Motion for Summary Judgment, Statement of Uncontested Material

Facts, and Memorandum in Support of their Motion.           Alberti, on the

other hand, did not comply with the district court’s order, nor

with the numerous extensions the court eventually gave her.

              Rather than comply with the district court’s initial

order, Alberti filed a motion on June 29 seeking an extension until


                                       -3-
July 5 to file her opposition.   The court granted this extension.

Alberti then filed a second motion on July 5 for extension until

July 6 at 8:00 a.m.    The court apparently did not rule on this

request, but it made no difference as, on July 6, Alberti filed a

third motion for extension until 6:00 p.m. on July 6.      Alberti

claimed in this motion that she was having “technical difficulties”

uploading her “exhibits, memorandum of law and statement.”   Thus,

she moved in the alternative for leave to file all of these

documents in hard copy that same day, July 6, as a “plan B.”     The

Court granted this motion in part, giving Alberti until 2:00 p.m.

on July 6 to file her opposition with the court and until 5:00 p.m.

to provide a copy of her opposition to defense counsel.      Rather

than comply with this second granted extension, Alberti moved for

the district court to modify its order to give her until 5:00 p.m.

to file her opposition with the court.   The District court granted

this motion in part, stating:

     Plaintiff is granted a final extension of time, that is,
     July 6, 2011 at 2:30 p.m. to file the opposition to
     defendants' motion for summary judgment.      Plaintiff's
     counsel shall try to file the exhibits by 2:30 p.m.
     today, or may file the exhibits through a separate motion
     today. If counsel still has difficulty with the filing
     of the exhibits, he should contact the Help Desk . . . .
     No further requests for extensions of time will be
     entertained by the Court. IT IS SO ORDERED.

          Alberti did not comply with this third extension.

Instead, she filed only her Opposing Statement of Material Facts,

and even that she did not file until 4:54 p.m.—two and a half hours


                                 -4-
after her entire opposition was due.      Furthermore, at a status

conference the next day, July 7, Alberti admitted her Opposing

Statement of Material Facts was not properly filed because she

failed to file with it more than 100 supporting exhibits.        In

response, the court “made pellucidly clear to [Alberti’s] counsel

that a set of exhibits only is to be filed in hard copy, and shall

be hand delivered to the defendants on July 8, 2011 by noon.”

(emphasis in original).   This status conference concluded at 7:40

p.m.   Alberti did not file these exhibits by noon the next day, and

so the court issued an order taking notice of Alberti’s failure and

stating that “no further documents shall be filed by the parties .

. . unless otherwise ordered by the court.”     Despite the court’s

order, Alberti submitted hard copies of her exhibits, the vast

majority of which were still in Spanish, two hours later, at around

4:45 p.m. on the evening of July 8.     Alberti eventually filed a

Memorandum of Law in Opposition on July 20—fourteen days after it

was due and in violation of the court’s July 6 and July 8 orders.

Alberti I, 818 F. Supp. 2d at 456–57 & n.1–2 (D.P.R. 2011).

           When Defendants filed their motion for summary judgment,

they also requested leave to file Spanish documents as exhibits and

an extension until July 18 to file the certified translations of

said documents, which the court granted.     On July 19, Defendants

moved for a second extension until August 1 to file the certified

English translations of its exhibits, which the court also granted.


                                 -5-
Alberti, on the other hand, filed most of the exhibits accompanying

her Opposing Statement in Spanish but never requested leave to do

so.   Furthermore, she did not request leave to file certified

translations of these documents until July 27, four weeks after

such a motion should have been filed, and three weeks after the

court’s final extension to her had expired.     In this motion, she

requested until August 29—two weeks after trial was scheduled to

begin—to submit these translations. The District court denied this

motion.

            Before granting Defendants’ motion for summary judgment

on the merits, the district court explained that Alberti “force[d]”

it to “consider as uncontested most of Defendants’ Statement of

Uncontested Material Facts”   because (1) she disregarded numerous

court orders and failed to file the exhibits supporting her

Opposing Statement of Material Facts on time, (2) the majority of

her exhibits were filed in Spanish without certified English

translations, and (3) she repeatedly violated District Court Local

Rule 56 by, for example, failing to include in her Opposing

Statement particularized citations to the record and supporting

evidence.    Alberti I, 818 F. Supp. 2d at 456 n.1.      The district

court also pointed out that it would not consider Alberti’s

Memorandum of Law in Opposition because it was filed two weeks late

and in violation of a court order.     Id. at 457 n.2.




                                 -6-
          On appeal, Alberti argues (1) the district court either

gave her another extension to file her exhibits at the July 7

status conference until the end of the day on July 8 but failed to

put it in the minutes or, in the alternative, abused its discretion

by giving her only until noon on July 8 to do so; (2) the district

court abused its discretion when it did not grant Alberti leave to

file English translations of her exhibits; and (3) the district

court abused its discretion in deeming Defendants’ motion for

summary judgment effectively unopposed.

          Because all of these claims are based on the district

court’s enforcement of its own scheduling orders, we review them

for abuse of discretion.   O’Connell v. Hyatt Hotels, 357 F.3d 152,

155 (1st Cir. 2004); see also Mendez v. Banco Popular de Puerto

Rico, 900 F.2d 4, 7 (1st Cir. 1990) (“In the absence of a manifest

abuse of discretion . . . we will not interfere with a district

court’s reasoned refusal to grant incremental enlargements of

time.”); Guzmán-Ruíz v. Hernández-Colón, 406 F.3d 31, 33 (1st Cir.

2005) (reviewing the district court’s rejection of a party’s

belated request for abuse of discretion).     With this in mind, we

turn now to Alberti’s procedural arguments.

                                 A.

          Alberti first alleges that at the July 7 conference the

district court in fact gave her until the end of the day on July 8

to submit the exhibits supporting her Opposing Statement.   Alberti


                                -7-
provides no evidence to support this claim.    She did file a motion

asking the court to amend its July 7 conference minutes, which the

court never ruled on.    But the minutes from the July 7 conference

state the court “made pellucidly clear to [Alberti’s] counsel” that

her exhibits were due on July 8 by noon.      Furthermore, the court

restated it had only granted Alberti until midday on July 8 to

submit these exhibits in its published opinion granting Defendants’

motion for summary judgment.     Alberti I, 818 F. Supp. 2d at 456

n.1.    Alberti constantly disregards court deadlines.   Indeed, she

filed both her briefs in this appeal late—her reply brief five

months tardy with no excuse. As such, we have little doubt Alberti

simply failed to meet the noon deadline on July 8 and attempted to

cover her tracks after the fact.     Thus, we must determine whether

the district court abused its discretion when it gave Alberti a

fourth and final extension from about 8:00 p.m. until noon the next

day to turn in hard copies of her exhibits.

            In Mendez, we affirmed the district court’s denial of a

plaintiff’s second and third requests for filing extensions.       In

affirming the district court we said:

       Rules are rules-and the parties must play by them. In the
       final analysis, the judicial process depends heavily on
       the judge’s credibility. To ensure such credibility, a
       district judge must often be firm in managing crowded
       dockets and demanding adherence to announced deadlines.
       If he or she sets a reasonable due date, parties should
       not be allowed casually to flout it or painlessly to
       escape the foreseeable consequences of noncompliance.

Mendez, 900 F.2d at 7 (emphasis added).

                                 -8-
             Alberti claims the final deadline the district court set

was unreasonable because it gave her effectively only four hours to

produce hard copies of exhibits that totaled over a thousand pages.

This claim, however, is belied by Alberti’s third motion for

extension.    In this third request, Alberti asked for leave to file

her opposition, including the exhibits, in hard copy on July 6

according to her proposed “plan B,” in light of her claim that the

court’s electronic case filling program kept crashing.      Based on

this motion, the district court could reasonably have concluded

Alberti was prepared to file hard copies of her exhibits on July 6.

Thus the district court did not abuse its discretion when it

granted Alberti until midday on July 8 to file the hard copies of

exhibits which she had implied she was prepared to submit two days

prior.   In any event, the court’s original due date for Alberti’s

opposition, giving her a month to respond to Defendants’ motion for

summary judgment, was reasonable. As in Mendez, Alberti should not

be allowed to painlessly escape the foreseeable consequences of her

noncompliance with this deadline and the four extensions the court

ultimately granted her.

                                  B.

             Alberti next argues the court abused its discretion when

it granted Defendants’ July 19 motion requesting until August 1 to

submit certified English translations of their exhibits but denied

her July 27 motion requesting until August 29 to file English


                                  -9-
translations of her exhibits (which we have already established she

filed too late to begin with).1

             Again, we direct Alberti to our language in Mendez:

“rules are rules—and the parties must play by them . . . .

[P]arties should not be allowed casually to flout . . . or

painlessly     to    escape   the      foreseeable   consequences   of

noncompliance.”     Mendez, 900 F.2d at 7.     Here, Defendants timely

filed their motion for summary judgment along with a timely motion

seeking an extension to file translations of their exhibits.        We

acknowledge the court granted Defendants a second extension until

August 1 to file their translations, even though this second motion

for extension was filed one day late.         This, however, does not

entitle Alberti to the extension she requested where (1) she filed

her exhibits late and in Spanish without any motion seeking leave

to file translations,(2) she sought leave to file translations four

weeks after her entire opposition was due and three weeks after the

expiration of her fourth and final filing extension, and (3) she

sought until two weeks after trial was scheduled to begin to submit

these translations. As such, the district court by no means abused

its discretion in denying Alberti’s extremely tardy and practically




     1
        The district court never officially struck Alberti’s tardy
submission of exhibits on July 8. As such, out of an abundance of
caution, we explain why, even if the court accepted Alberti’s tardy
July 8 filing, it need not have granted her untimely motion to file
translations of her Spanish exhibits.

                                    -10-
absurd request for leave to file translations of exhibits which

themselves were untimely filed.

                                  C.

          Alberti next contends the district court abused its

discretion when it deemed Defendants’ motion for summary judgment

effectively unopposed.   “We review a district court’s finding that

a party failed to timely oppose summary judgment for abuse of

discretion.   We will only find an abuse of discretion if there is

an unreasoning and arbitrary insistence upon expeditiousness in the

face of a justified request for delay.”   Cortes-Rivera v. Dep’t of

Corr. & Rehab. of Com. of Puerto Rico, 626 F.3d 21, 25 (1st Cir.

2010) (internal citations omitted).

          The court considered Defendants’ motion for summary

judgment unopposed due to a number of fatal flaws in Alberti’s

opposition.    We have already recounted many of these flaws,

including Alberti’s repeated failures to comply with court orders

and filing deadlines.    Another reason the district court gave was

the vast majority of the exhibits Alberti filed with her Opposing

Statement of Material Facts were in Spanish.    “[T]he law is clear

that any submitted exhibit not directly translated into English or

provided with a corresponding English translation may properly be

disregarded by the district court.” Colón-Fontánez v. Municipality

of San Juan, 660 F.3d 17, 27 (1st Cir. 2011).    Thus, the district

court did not abuse its discretion by not considering the exhibits


                                -11-
which Alberti filed in Spanish. And because Alberti filed the vast

majority of her exhibits in Spanish, the district court did not

abuse    its    discretion    by   considering      as   uncontested     most   of

Defendants’ Statement of Uncontested Material Facts.

               The district court also cited Alberti’s failure to comply

with Puerto Rico Local District Court Rule 56, also known as an

“anti-ferret” law.       Local Rule 56 provides that, in the summary

judgment     context:    “Unless    a   fact   is   admitted,      the   opposing

statement shall support each denial or qualification by a record

citation as required by this rule.”                 D.P.R. L.Cv.R. 56(c).

Subsection (e) then provides in relevant part:

        An assertion of fact set forth in a statement of material
        facts shall be followed by a citation to the specific
        page or paragraph of identified record material
        supporting the assertion. The court may disregard any
        statement of fact not supported by a specific citation to
        record material properly considered on summary judgment.
        The court shall have no independent duty to search or
        consider any part of the record not specifically
        referenced in the parties’ separate statement of facts.

D.P.R. L.Cv.R. 56(e) (emphasis added).

               Alberti argues she in fact complied with Local Rule 56

because she “did make specific references to the record for almost

every statement she made to create a genuine issue of material

fact.”    This is demonstrably and blatantly false.            A large portion

of   Alberti’s     opposing   statements       leave     obvious   blanks   where

specific record citations should be, to the point of absurdity.

For example, the citation clause for an assertion on page 11 of her


                                        -12-
Opposing Statement reads: “See exhibit ___ compared to exhibit ___.

See also contracts dated ___, identified herein as exhibits___, and

Certification # 74 approved on ___, identified herein as exhibit

___.”      Further, even where Alberti provides record citations,

rather than cite a “specific page or paragraph” as Rule 56(e)

requires, she often cites generally to multiple exhibits which are

themselves voluminous.     For example, at one point she attempts to

deny one of Defendants’ specific statements of material fact by

citing generally to two exhibits with a combined page count of 136

pages.

             We need not belabor the point.

        Given the vital purpose that [Local Rules 56(c) and (e)]
        serve, litigants ignore them at their peril.       In the
        event that a party opposing summary judgment fails to act
        in accordance with the rigors that such a rule imposes,
        a district court is free, in the exercise of its sound
        discretion, to accept the moving party’s facts as stated.

Cabán Hernández v. Philip Morris USA, Inc., 486 F.3d 1, 7 (1st Cir.

2007).      Given   Alberti’s   egregious   violations   of   Local   Rule

56—indeed, the majority of her opposing statement clearly violated

this rule—the district court did not abuse its discretion by

deeming as uncontested most of Defendants’ Statement of Uncontested

Material Facts.

             Alberti also argues she need not comply with Local Rule

56 because she filed her exhibits in hard copy.          Therefore, she

argues, she need only comply with Local Rule 7, which requires that

one properly organize and tab exhibits filed in hard copy.             She

                                   -13-
cites no authority for this argument, and for good reason, as it is

ridiculous.     Of course, when one files exhibits in hard copy, the

hard copies must be properly organized.              But filing exhibits in

hard copy also makes citing them precisely under Local Rule 56 that

much more essential.         Indeed, Alberti’s actions—filing an Opposing

Statement of Material Fact with imprecise citations or no citations

at   all    along     with    a    voluminous    hard-copy     compilation   of

exhibits—strike us as the epitome of playing “a game of cat-and-

mouse,” and “leav[ing] the district court to grope unaided for

factual needles in a documentary haystack.”              Caban Hernandez, 486
F.3d at 7–8.

            Alberti     also      repeatedly    argues   the   district   court

improperly considered as uncontested most of Defendants’ Statement

of Uncontested Material Facts.          She argues first that this implied

some of the facts were contested and, and as such, summary judgment

was improper.       Although the district court’s phrasing may not have

been ideal, Alberti misunderstands her burden in opposing summary

judgment.     Once Defendants advanced a statement of uncontested

facts, Alberti had to point to specific facts that created a

genuine issue of material fact.

     Not every factual dispute is sufficient to thwart summary
     judgment; the contested fact must be “material” . . . .
     In this regard, “material” means that a contested fact
     has the potential to change the outcome of the suit under
     the governing law if the dispute over it is resolved
     favorably to the nonmovant.



                                       -14-
McCarthy v. Nw. Airlines, Inc., 56 F.3d 313, 315 (1st Cir. 1995).

 To the extent the court considered Alberti’s Opposing Statement,

it also noted that she did not provide “specific facts sufficient

to defeat the ‘swing of the summary judgment scythe.’”                 Alberti I,
818 F. Supp. 2d at 457 n.2 (quoting Noviello v. City of Boston, 398
F.3d 76, 84 (1st Cir. 2005)).          The district court noted that, to

the extent Alberti properly contested Defendants’ Statement of

Facts, the facts contested were not material.                Summary judgment is

proper in these circumstances.            See Suárez v. Pueblo Int’l, Inc.,

229 F.3d 49, 53 (1st Cir. 2000).

             Alberti then argues—quite ironically, given the utter

lack of precision in her court filings—that the court’s failure to

explain      which   specific     parts     of   Defendants’       Statement    of

Uncontested Material Facts it deemed uncontested prejudiced her

case on appeal.      Although we frown upon a district court’s failure

to   state    specifically   which    parts      of   a    plaintiff’s    Opposing

Statement      it    considered      and     which        parts   it     did   not,

Sánchez-Figueroa v. Banco Popular de Puerto Rico, 527 F.3d 209, 214

n.8 (1st Cir. 2008), this error does not warrant reversal or

remand.       Indeed, in Sánchez-Figueroa, the district court deemed

uncontested the defendant’s statement of material facts based on

flaws in the plaintiff’s opposing statement that were nearly

identical to the flaws in Alberti’s Opposing Statement.                    Yet the

court nevertheless considered part of the plaintiff’s opposing


                                      -15-
statement of material facts.             On appeal, we affirmed the decision

to treat the defendant’s statement as uncontested and simply

excluded    all    of    the    plaintiff’s       opposing    statement    from    our

consideration,          treating    the       district   court’s       inconsistent

consideration as troublesome, but harmless in that case.                       Id. at

214 & n.8. Because, as in Sánchez-Figueroa, we affirm the district

court’s     decision       to    deem     Defendants’        Statement    of     Facts

uncontested, we likewise remedy the district court’s inconsistency

by excluding Alberti’s Opposing Statement in its entirety from our

analysis.

            We    see     nothing       in    the   record     that    suggests     an

“unreasoning and arbitrary insistence upon expeditiousness” by the

district court.         Cf. Cortes-Rivera, 626 F.3d at 25.                Rather, it

appears    the    district      court    understandably       lost    patience    with

Alberti’s constant disregard for its orders as well as her late and

unorganized filings. In light of all of the flaws in Alberti’s

Opposing Statement, combined with the fact that she filed her

Memorandum of Law in Opposition at least three weeks late and in

violation of the court’s orders, we cannot say that the district

court abused its discretion when it deemed Defendants’ motion for

summary judgment effectively unopposed and we review it as such.

                                             D.

            Alberti now attempts to show factual issues in her brief

on appeal by citing to the first 1400 pages (1-1399) of the nearly


                                          -16-
4000-page “joint appendix.”     Alberti’s initial presentation of

these pages was incredibly disingenuous. In her opening brief, she

asserted these pages were the hard copies of the exhibits she filed

with the district court on July 8 which it should have considered

in ruling on Defendants’ motion for summary judgment.   Defendants,

however, notified us they had not consented to the inclusion of

these pages in the “joint appendix” and these pages were not in

fact part of the district court record. Rather, Defendants pointed

out, these documents were the translations of Alberti’s Spanish

exhibits and, while she filed her Spanish exhibits two hours after

the court’s final extension to her had expired, she did not file

these translations with the district court until November 23,

2011.2   In other words, she submitted these translations nearly (1)

five months after her Opposition was due in full, (2) three months

after the deadline she had requested to submit translations, and

(3) two months    after   the district court had already entered

judgment against her.      When confronted with this information,

Alberti changed her tune.     She now argues instead that (1) the

parties agreed these pages would be part of the joint appendix, and

(2) these translations are properly part of the record because she

did not file them as part of her opposition but rather as part of

her motion for reconsideration.


     2
          Although Alberti did file the first part of her
translations on November 2, 2011, she did not finish submitting
translations until November 23.

                                -17-
          We have already concluded the district court properly

rejected Alberti’s tardy filings, thus we need say no more in

response to the argument in Alberti’s opening brief that she timely

and properly filed these documents.     As to Alberti’s argument that

Defendants consented to include these pages, we need not consider

the e-mails with defense counsel that Alberti attaches as an

appendix to her reply brief because she filed this brief five

months after it was due and with no excuse.     Fed. R.App. P. 31(a);

see also Fresenius Med. Care Cardiovascular Res., Inc. v. Puerto

Rico & Caribbean Cardiovascular Ctr. Corp., 322 F.3d 56, 60 n.2

(1st Cir. 2003).   Even were we to consider these e-mails, however,

they are ambiguous at best, proving only that Alberti dumped on

defense counsel a massive amount of files and docket entries which

she wished to include in the appendix.     These e-mails do not show

defense counsel consented to adding 1400 pages to the record that

should not be there.    Furthermore, Alberti acknowledged at oral

argument that she simply dropped all of these documents off in two

boxes at defense counsel’s office without explaining the contents,

and then e-mailed defense counsel stating those would be the pages

included in the “joint appendix.”      This strikes us as yet another

attempt by Alberti to subvert the rules of the court and to

perpetuate the game of cat-and-mouse she began in the district

court, and we will have none of it.




                                -18-
             Finally,   we   reject    Alberti’s    argument   that   these

documents are properly part of the record as part of her motion for

reconsideration.    “A motion for reconsideration ‘does not provide

a vehicle for a party to undo its own procedural failures and it

certainly does not allow a party to introduce new evidence or

advance arguments that could and should have been presented to the

district court prior to the judgment.’”            Marks 3 Zet-Ernst Marks

GmBh & Co. KG v. Presstek, Inc., 455 F.3d 7, 15–16 (1st Cir. 2006)

(quoting Emmanuel v. Int’l Bhd. of Teamsters, Local Union No. 25,

426 F.3d 416, 422 (1st Cir.2005)).           Yet this is precisely what

Alberti attempted to do before the district court and now attempts

before us.    As such, we will not consider pages 1–1399 of the joint

appendix except where it is abundantly clear the page referenced

was filed with the district court on time and in English and was

therefore properly a part of the district court record.

                                      II.

             Above we addressed Alberti’s procedural challenges and

established which parts of the joint appendix are properly part of

the record before us—that is, pages 1400 on.               We now address

Alberti’s merit-based claims.           We begin by reciting the facts

relevant to the merits of Alberti’s appeal.

             Alberti is a family nurse practitioner with a nursing

doctorate. She was born in the United States but considers herself

Puerto Rican-American and is fluent in Spanish. Alberti worked for


                                      -19-
the University of Puerto Rico on two separate occasions.               Both

times her job included developing a family nurse practitioner

(“FNP”) program at the University’s School of Nursing and acquiring

funding for that program.     Her first stint at the University began

in 2001 and continued until she resigned in December 2002.              She

resigned because, although she had procured a $1 million federal

grant for the FNP program, the University failed to approve the FNP

program and these funds had to be returned.          Alberti began working

for the University’s School of Nursing for the second time in

August 2005. Initially she worked for the University under a

temporary contract.       By the middle of 2006, however, the FNP

program had been approved, Alberti had again procured a federal

grant to fund the FNP program, and the University had appointed her

to three positions: 1) director of the School of Nursing’s FNP

program,   2)   grant   director,   and    3)   a   tenure-track   associate

professor.

             While working at the University, Alberti’s relationships

with some of her students and colleagues were apparently quite

contentious.    Alberti claims many of her students did not like her

because her teaching style was too “Americana.”               Much of the

tension stemmed from an ongoing conflict between Alberti and one of

her nursing students, Defendant Iris Ramos-Viera.             For example,

when Ramos failed one of Alberti’s courses because she did not

accumulate sufficient clinical hours, she attempted to make up


                                    -20-
these hours independently and without Alberti’s knowledge and,

according to Alberti, violated the Health Insurance Portability and

Accountability Act (HIPAA) in doing so.              On December 4, 2007,

Alberti “bypassed the chain of command,” to use her words, and

wrote to Defendant Dr. José Carlo-Izquierdo, the Chancellor and

nominating authority of the University’s Medical Science Campus.

Alberti complained in this letter about Ramos’s alleged HIPAA

violations and that Defendants Dr. Angélica Matos-Ríos and Leyra

Figueroa-Hernández, fellow faculty members, and Dr. Suane Sánchez-

Colón, the Dean of the School of Nursing, were interfering with

Alberti’s work as director of the FNP program.             Later, Alberti

refused to approve Ramos’s proposed research project, which was

part of her required course work.

              On February 4, 2008, Defendant Sánchez wrote to Defendant

Carlo and, citing a lack of trust and Alberti’s letter bypassing

the   chain    of   command,   recommended   Carlo    terminate   Alberti’s

director positions.       Carlo concluded that, under the University

Rules and Regulations, Alberti’s director positions were positions

of trust.      Further, based on the combination of Alberti’s direct

complaint to him and Sánchez’s request for Alberti’s termination,

Carlo concluded the relationship between the two had deteriorated

to the point of being “non-functional.”          On February 13, 2008,

Carlo removed Alberti from her two director positions. He informed




                                    -21-
her of her removal in writing, but did not provide her with a pre-

termination hearing.

             Alberti’s relationships with some of her students and the

University faculty became even more strained after she was removed

from her director positions.         She initiated the present suit

against the University Defendants on April 25, 2008.              On June 3,

2008, Defendant Sánchez wrote to Carlo requesting he terminate

Alberti’s tenure-track associate professor position.                 Sánchez’s

letter included a number of evaluations drafted between February 14

and   June    3,   2008,   by    other    School   of      Nursing     faculty

members—namely,     Defendants   Figueroa   and    Matos    and   Defendants

Virginia Santiago, Carmen T. López-Rodríguez, and Dr. Gloria E.

Ortiz-Blanco—that supported terminating Alberti. On June 12, 2008,

citing Sánchez’s June 3 letter, Carlo notified Alberti that her

tenure-track associate professor position would terminate as of

August 15, 2008.     Alberti was not given a pre-termination hearing

before receiving this letter.

             On appeal, Alberti argues the district court erred when

it (1) concluded her director positions were positions of trust

that Carlo could terminate at will; (2) found she did not have a

protected property right in her tenure-track associate professor

position under the Due Process Clause and therefore had no right to

a pre-termination hearing; (3) concluded her letter to Carlo was




                                   -22-
not protected under the First Amendment; and (4) dismissed her

Title VII National Origin Discrimination Claim.3

               We review a district court’s grant of summary judgment de

novo,       “taking   the   facts   in   the    light    most    favorable   to   the

nonmovant.”       Lloyd’s of London v. Pagán-Sánchez, 539 F.3d 19, 21

(1st Cir. 2008).            Summary judgment is only appropriate if the

record shows that “there is no genuine issue as to any material

fact and that the moving party is entitled to a judgment as a

matter of law.”        Fed. R. Civ. P. 56(c).           Furthermore, even where a

motion for summary judgment is unopposed, we are still bound to

review the case on the merits based on the uncontroverted facts

before us.        Cordi-Allen v. Halloran, 470 F.3d 25, 28 (1st Cir.

2006).       We are not bound to do a party’s work, however, nor to

develop       legal   arguments     merely     mentioned    in   passing.     Int’l

Longshoremen’s Ass’n, AFL-CIO v. Davis, 476 U.S. 380, 398 n.14

(1986) (“it is not our task sua sponte to search the record for

evidence to support” a party’s claims); Colón-Fontánez, 660 F.3d

at 45-46 (“It is not enough merely to mention a possible argument

in the most skeletal way, leaving the court to do counsel’s work,


        3
         Alberti also sued Dr. Maria C. Declet-Brana, a fellow
teacher, and University students Iris Rivera-Colon and Judith
Miranda.   She fails to explain to us her claims against these
defendants, however. Rather, in her fact section, citing to the
first 1400 pages of the joint appendix, which we have already
excluded, Alberti accuses Declet of “bullying” her, and calls
Rivera and Miranda “Agents Provocateurs,” apparently because they
had complained about her teaching style, calling it “too American”
and calling her “gringa.”

                                         -23-
create the ossature for the argument, and put flesh on its bones.”)

(internal citations omitted).

                                       A.

           Alberti     first    argues      she   had   a   protected     property

interest in her director positions at the School of Nursing. Under

the   Fourteenth     Amendment,    a   state      cannot    discharge    a   public

employee without due process of law if the employee possesses a

property right to continued employment in the position at issue.

Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 538 (1985).

But “[p]roperty interests are not created by the Constitution,

[rather,] ‘they are created and their dimensions are defined by

existing rules or understandings that stem from an independent

source such as state law . . . .’”            Id. (quoting Bd. of Regents of

State Colleges v. Roth, 408 U.S. 564, 577 (1972)).                      A property

interest in continued employment may derive from a statute, a

contract provision, or an officially sanctioned workplace rule.

Perry v. Sindermann, 408 U.S. 593, 601–02 (1972).

           Alberti devotes her briefing on the issue solely to

arguing her director positions do not fall within the definition of

a   “position   of    trust,”     which,    under    Section    30.1.8       of   the

University’s Rules and Regulations, may be “removed at will.”                     She

argues a fact issue exists because the position of “Program

Director” was not added to the list of positions of trust in

Article 71 of the University Rules and Regulations until after she


                                       -24-
was appointed to these positions.                 But even before Alberti’s

appointment,   Section   71.3.2    of       the   Rules   listed   “[p]ositions

directing organizational units” as positions of trust, and Alberti

conceded at oral argument that, as a program director, she directed

organizational units at the University.             Thus, Alberti’s argument

on this point fails and she is unable to demonstrate she had a

property interest in her director positions.

                                       B.

           Alberti next contends the district court erroneously

found she did not have a property interest in her tenure-track

associate professor position, which had no expiration date.

Defendant Carlo terminated Alberti’s associate professor position

in writing and without a pre-termination hearing.             The termination

letter cites Section 46.6 of the University Rules and Regulations,

the   evaluations   collected     by    Defendant     Sánchez,     as   well   as

evaluations written by Defendants Santiago, Lopez, Matos, and

Ortiz.   These evaluations were overwhelmingly negative.

           Section 30.1.2 of the University Rules and Regulations

defines “Probationary Appointment” as:

      the appointment granted initially to cover a regular post
      or position approved in the budget, and shall have a
      fixed duration according to the provisions of the
      Regulations. During the appointment period the incumbent
      shall be on probation, subject to an evaluation to
      determine whether or not at the end of said period he or
      she merits retention with a permanent appointment.




                                        -25-
Section   46.2    provides,    with      very   limited   exceptions,     that   a

professor may not attain tenure in her position until she renders

five years of satisfactory service while on probation.                   Section

46.6, on the other hand, provides: “The Chancellor . . . may

terminate a probationary appointment without granting tenure when

so justified, according to the evaluation or evaluations performed,

notifying the affected person in writing.”                  (emphasis added).

           Alberti    brings       two    coherent   arguments    for   why    the

University Rules and Regulations gave her a property interest in

continued employment as an associate professor.             First, she argues

“when so justified” in Section 46.6 is tantamount to a “for cause”

requirement. Second, she argues her termination must be justified

by mandatory evaluations and that, under Section 29.8, she had a

pre-termination     right     to   discuss      these   evaluations     with   her

evaluators.      However, because she raises this second argument for

the first time on appeal, we will not consider it.               McCoy v. Mass.

Inst. of Tech., 950 F.2d 13, 22 (1st Cir. 1991) (“It is hornbook

law that theories not raised squarely in the district court cannot

be surfaced for the first time on appeal.”).

           Although the issue is far from clear, we acknowledge

Alberti’s argument equating “when so justified” with “for cause,”

may have some merit.        A public employee who is dismissible only

“for cause” is entitled to a very limited pre-termination hearing.

Gilbert v. Homar, 520 U.S. 924, 929 (1997). Furthermore, Alberti’s


                                         -26-
case is indeed distinguishable from Lovelace v. Se. Mass. Univ.,

793 F.2d 419 (1st Cir. 1986), on which both the district court and

the University rely. In Lovelace, the teaching contract for a non-

tenured professor was not renewed and we held the professor did not

have a cognizable property interest in reappointment.        In so

holding, we rejected the professor’s argument that he had a

property interest in reappointment simply because the university’s

rules required “justification” in order to not renew his contract.

Id. at 421.

          Unlike in Lovelace, however, the University here did not

deny Alberti reappointment after her contract expired. Rather, the

University terminated her from a position she still occupied.

Section 30.1.2 of the University Rules states a probationary

appointment “shall have a fixed duration;” however, Alberti’s

probationary appointment was for an “indefinite” period.   As such,

it appears the only “fixed duration” the University could reference

is the five years of probationary employment required before either

attaining tenure or being dismissed without attaining tenure in

Section 46.6.   Thus, one could plausibly read the University Rules

and Regulations in Alberti’s case as giving her a property interest

in at least a five-year term of probationary employment.       The

district court found this interpretation untenable because it

“would allow a professor to violate the norms of the institution

for five (5) years while under probation, and the institution would


                                -27-
be powerless to act within the probationary period.”                 Alberti I,
818 F. Supp. 2d at 467.            But this goes too far.         Even assuming

Alberti had a property interest in a five-year term of employment

at the University, the University would not be powerless to act

within that probationary period.            Rather, it would simply have to

give her “a very limited hearing prior to [her] termination, to be

followed by a more comprehensive post-termination hearing” to

comply with due process.          See Gilbert, 520 U.S. at 929.

                 That being said, notwithstanding the plausibility of this

argument, we need not decide whether Alberti in fact had a property

interest in her probationary professorship because the Individual

University Defendants are entitled to qualified immunity on this

issue.       “Qualified immunity shields federal and state officials

from money damages unless a plaintiff pleads facts showing (1) that

the official violated a statutory or constitutional right, and (2)

that       the   right   was   clearly   established   at   the   time   of   the

challenged conduct.”           Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2080

(2011).4         We have discretion as to which of the two prongs to

tackle first in this analysis.            Id.




       4
        We treat the University of Puerto Rico as an arm of the
state for Eleventh Amendment purposes, see Irizarry-Mora v. Univ.
of Puerto Rico, 647 F.3d 9, 11–17 (1st Cir. 2011), and University
of Puerto Rico officials as state actors for qualified immunity
purposes, see Meléndez-García v. Sànchez, 629 F.3d 25, 35-36 (1st
Cir. 2010).

                                         -28-
             We choose to address the “clearly established” prong

first, as this is where Alberti’s claim clearly fails.               We have

repeatedly stated:

        “identifying some abstract constitutional right extant at
        the time of the alleged violation does not itself show
        that the conduct alleged is a violation of ‘clearly
        established’ law. Instead, the focus must be upon the
        particular conduct engaged in by (or attributed to) the
        defendants; immunity is forfeited only if a reasonable
        official would clearly understand that conduct to be a
        violation of the Constitution.

Rivera-Ramos      v. Roman, 156 F.3d 276, 279–80 (1st Cir. 1998)

(emphasis in original).

             The only legitimate source Alberti cites to argue the

University       Defendants’   particular     conduct     violated    clearly

established law is the University Rules and Regulations. But these

rules, as discussed above, are unclear when applied to Alberti’s

case.    Although one could reasonably read the rules as creating an

expectation of continued employment for at least five years, one

could     also   reasonably    interpret    Rule   46.6   as   allowing    the

termination of Alberti’s indefinite probationary contract without

a   pre-termination     hearing   whenever    the   evaluations      on   file

justified such action.          Alberti does not cite any law to the

contrary and our independent research has revealed none.             As such,

Alberti did not have a “clearly established” right to a pre-

termination hearing prior to being dismissed from her probationary

professor position.      Thus, the district court properly found the



                                    -29-
University Defendants were entitled to qualified immunity on this

claim.5

                                C.

          Alberti’s First Amendment argument concerns her letter to

Defendant Carlo complaining about Defendant Ramos’s alleged HIPAA

violation and the actions of Defendant Sánchez and other faculty

members in the FNP program.   She argues the district court erred

when it relied on Garcetti v. Ceballos, 547 U.S. 410 (2006),

instead of using the legal framework from Decotiis v. Whittemore,

635 F.3d 22 (1st Cir. 2011), to dismiss her First Amendment claim.

Furthermore, Alberti argues, to the extent her letter is not

protected under a traditional First Amendment analysis, it is

protected under the concept of “academic freedom.” These arguments

fail to create a genuine issue of material fact.6




     5
          Qualified immunity would not bar granting Alberti
injunctive relief. Alberti, however, seeks injunctive relief only
against the University itself; and she specifically excluded the
University from her due process claim in her third amended
complaint. Dist. Doc. # 123 at ¶ 121. We are not inclined to
remedy her counsel’s tactical errors. Because Alberti does not
seek injunctive relief against anyone based on this claim, we need
not decide whether she is entitled to such relief.
     6
        Alberti also argues she filed the instant suit before a
number of the evaluations that led to her termination were filed,
and that filing the instant suit should therefore be protected
under the First Amendment. She makes this argument in one brief
paragraph with no citations or further explanation. Accordingly,
we do not address it. Colón-Fontánez, 660 F.3d at 45–46.


                               -30-
              As to Alberti’s first argument, Supreme Court precedent

controls      over   our    precedent        and,     under    both   Garcetti          and

Decotiis,“public employees do not speak as citizens when they ‘make

statements     pursuant      to   their      official     duties,’     and    .     .    .

accordingly, such speech is not protected by the First Amendment.”

Decotiis, 635 F.3d at 30 (quoting Garcetti, 547 U.S. at 422).

Alberti attempts to argue that, by bypassing the chain of command

with her grievances, she was not speaking as an employee on a

matter related to her employment, but as a private citizen on a

matter   of    public      concern.         It   is   clear,   however,      that   the

complaints Alberti relayed to the Chancellor were made in her

supervisory capacity over Defendant Ramos, as her teacher, and in

her capacity as FNP program director, concerning the administration

of the FNP program.            Accordingly, because Alberti made these

complaints pursuant to her official duties as a teacher and as the

FNP director, not as a private citizen, they are not protected

under the First Amendment.            Id.

              In her reply brief, Alberti points us to a recent case,

Dahlia v. Rodriguez, 10-55978, ___ F.3d ___, 2013 WL 4437594 (9th

Cir. Aug. 21, 2013) (en banc), where the Ninth Circuit reversed

prior precedent and held the court must make a “practical inquiry”

when determining whether the speech is within the scope of the

employee’s duties and thus not protected by the First Amendment.

But a practical inquiry shows Alberti signed the letter as FNP


                                        -31-
director, and it pertained to issues regarding the administration

of the FNP program.              Furthermore, “while the First Amendment

invests public employees with certain rights, it does not empower

them to constitutionalize employee grievances.” Garcetti, 547 U.S.

at 420.      Yet this appears to be exactly what Alberti is trying to

do.   Thus, this argument fails.

              Alberti’s    “academic       freedom”   argument    also   fails.

Alberti cites Hardy v. Jefferson Cmty. Coll., 260 F.3d 671, 679

(6th Cir. 2001), for this argument, but even Hardy makes clear that

academic freedom protects only speech in the context of classroom

teaching that communicates “an idea transcending personal interest

or opinion which impacts our social and/or political lives.”                    Id.

(internal citations omitted).             This protection is far removed from

a teacher’s administrative complaints that concern a program she is

directing and that “bypass the chain of command.”                Furthermore, to

the extent Alberti argues Defendants retaliated against her for her

grading decisions and thereby violated her right to academic

freedom, we already rejected this specific argument in Lovelace.
793 F.2d    at    426   (“To    accept    plaintiff’s   contention     that   an

untenured teacher’s grading policy is constitutionally protected

and insulates him from discharge when his standards conflict with

those of the university would be to constrict the university in

defining      and   performing      its    educational    mission.   The   first




                                          -32-
amendment does not require that each non-tenured professor be made

a sovereign unto himself.”).

                                   D.

            Finally, we address Alberti’s Title VII claim.          The

district court found Alberti met the initial burden of showing a

prima facie case of unlawful discrimination based on national

origin.   Alberti I, 818 F. Supp. 2d at 477.      The court also found,

however, that Defendants articulated legitimate non-discriminatory

reasons for the adverse employment actions at issue and that

Alberti could not then establish that these reasons were merely

pretextual and that the true reason behind the adverse action was

her national origin.     Id.

            Under the McDonnell Douglas framework for handling Title

VII claims, if the plaintiff establishes a prima facie case of

discrimination, “the burden of production shifts to the defendant

to produce evidence that the adverse employment actions were taken

for a legitimate, nondiscriminatory reason.”       Pearson v. Mass. Bay

Transp. Auth., 723 F.3d 36, 40 (1st Cir. 2013) (Souter, J.)

(internal quotations omitted).      “If the defendant produces such

evidence, the McDonnell Douglas framework disappears and the sole

remaining   issue   is   discrimination   vel    non.”   Id.   (internal

quotations and alterations omitted).            Although the burden of

production may shift, “[t]he burden of persuasion remains at all

times with the plaintiff.”     Mariani-Colón v. Homeland Sec. ex rel.


                                  -33-
Chertoff, 511 F.3d 216, 221 (1st Cir. 2007).             That is, “the

plaintiff must prove not only that the reason articulated by the

employer was a sham, but also that its true reason was plaintiff’s

race or national origin.”       Rodriguez-Cuervos v. Wal-Mart Stores,

Inc., 181 F.3d 15, 19 (1st Cir. 1999) (emphasis added).

               Even assuming Alberti made out a prima facie case of

unlawful discrimination, we agree Defendants established legitimate

non-discriminatory reasons for Alberti’s termination, including,

among other things, her failure to attend faculty meetings, her

failure to comply with her administrative duties, and her failure

follow the proper channels of communication within the School of

Nursing.       And even if we agreed with Alberti that these reasons

were in fact a sham, she does not argue on appeal, or advance any

evidence to show, the true reason for her termination was her race

or national origin.       We will not make the argument nor scour the

record for evidence to support it for her.        Davis, 476 U.S. at 398

n.14;       Colón-Fontánez, 660 F.3d at 45-46.   Thus, on the record and

argument before us, the district court properly granted summary

judgment to Defendants on this claim.7


        7
        Alberti brings two other coherent-but-meritless claims.
First, she argues the district court erred when it found the
University Defendants were entitled to qualified immunity. As we
stated above, the University Defendants are indeed entitled to
qualified immunity from Alberti’s due process claim. Furthermore,
because we affirm the rest of the issues presented on the merits,
we need not address whether Defendants are entitled to qualified
immunity on those issues. Alberti also argues she has a right to
a name-clearing hearing. She did not raise this issue or seek this

                                   -34-
            Accordingly, the judgment for the district court is

AFFIRMED.




relief before the district court, so we will not address it now.
McCoy, 950 F.2d at 22.


                               -35-